DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .       

Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this Application after final rejection.  Since this Application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submission filed on 9/23/2020 has been entered.

Formal Matters
As noted in the Advisory Action dated 8/25/2020, Applicant’s response filed 7/21/2020 was entered.  Applicant’s amendment and response filed 9/23/2020, which amended claims 1, 13, 14, 20 and 26, has been entered.  Claims 1-27 are pending.  Claims 2 and 25 are withdrawn from further consideration as being directed to a non-elected invention.  Claims 1, 3-24, 26 and 27 have been examined on the merits.  References not included with this Office Action can be found in a prior Action.

Claim Rejections - Withdrawn

As noted in the Advisory Action dated 8/25/2020, the rejection of claims 1, 3-6 and 8-16 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 4-9 and 19 of U.S. Patent No. 9,574,212 has been 
The rejection of claims 1, 3-24, 26 and 27 under 35 U.S.C. § 103 as being unpatentable over Foody ‘475 (U.S. PGPUB 2006/0068475; 2006), further in view of Foody ‘934 (U.S. PGPUB 2005/0244934; 2005), has been withdrawn in view of Applicant’s argument and amendments where limiting washing and dilution of the pretreated feedstock composition was not explicitly taught in view of obtaining the at least 50% dissolved solids.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1 and 3-24, 26 and 27 are rejected under 35 U.S.C. § 103 as being unpatentable over Foody et al. (U.S. PGPUB 2006/0068475; 2006; “Foody ‘475”), further in view of Foody et al. (U.S. PGPUB 2005/0244934; 2005; “Foody ‘934”) and Penttila (U.S. PGPUB 2008/0044877; 2008).  This rejection is new.
Regarding claim 1, step (i), and claim 9, Foody ‘475 teaches a method for producing ethanol (a fermentation product) from a lignocellulosic feedstock (e.g., any type of biomass comprising cellulose such as non-woody plant biomass, agricultural wastes, forestry residues and sugar-processing residues; paragraphs 3, 4, 49 and 50) where the feedstock is soaked in an aqueous solution to produce a soaked feedstock (i.e., the feedstock can be soaked in water or steamed to pre-wet the feedstock; paragraphs 3-6, 35, 39, 57, 65 and 73; claims 1, 4, 6, 10, 13 and 15).  Foody ‘475 teaches that the soaking may be done prior to pretreatment (paragraph 57).  Foody ‘475 teaches that soaking the feedstock may help promote better penetration of the acid and the high-pressure steam 
Regarding claim 1, step (iii), claims 20 and 21, Foody ‘475 teaches that the feedstock is then subjected to steam and acid for a time and temperature sufficient to hydrolyze hemicellulose and increase accessibility of the cellulose to digestion by cellulase enzymes (paragraphs 42 and 58; claims 1 and 9).  Foody ‘475 teaches acid is added to the feedstock, where the acid used in the method may be any suitable acid known in the art (e.g., sulfuric acid, sulfurous acid, sulfur dioxide or a combination thereof; paragraph 58, claims 1, 7, 10 and 16). The amount of acid added may be any amount sufficient to provide a good pretreatment  of the feedstock at the chosen pretreatment  temperature (e.g., the acid loading may be about 0% to about 12% by weight on the feedstock, or any amount there between; paragraph 58).  Further, Foody ‘475 teaches that the acid and steam may be added in any order (e.g., the acid may be added prior to, simultaneously with, or after the addition or injection of steam into the pretreatment reactor; paragraph 59).
Regarding claims 1, step (i), 3, 4, 23 and 24, in view of the above, since Foody ‘475 teaches the acid may be any suitable acid known in the art (e.g., sulfuric acid, sulfurous acid, sulfur dioxide or a combination thereof) and that the acid may be added prior to the addition or injection of steam (paragraphs 58 and 59), the addition of an aqueous solution of sulfuric acid, sulfurous acid, sulfur dioxide or a combination thereof into the reactor would soak the lignocellulosic feedstock prior to the addition of steam and 
Regarding claim 1, steps (iii) and (iv), Foody ‘475 teaches that the lignocellulosic feedstock within the reactor is at least about 30 to about 60% solids (paragraph 51).  
Regarding claim 1, step (iii), Foody ‘475 teaches once the feedstock is in the reactor, the reactor is sealed, a vacuum is pulled and acid is added (paragraph 58).  Saturated steam is also added to the reactor, where as noted above, the acid and steam may be added in any order that is suitable (paragraph 59).  The reactor is maintained at a temperature and pH for a length of time sufficient to hydrolyze a portion of the hemicellulose to xylose and to increase the digestibility of the cellulose by cellulase enzymes (paragraph 60).  Foody ‘475 teaches the above increases the digestibility of the cellulose in the feedstock by cellulase enzymes, which convert the cellulose to glucose (paragraph 42).
Regarding claim 1, step (iii), and claims 10-12, Foody ‘475 teaches that the combination of time, temperature, and pH may be any suitable conditions known in the art, where the temperature may be of about 140 °C to about 280 °C, or any temperature there between, where a person of ordinary skill in the art will recognize that the temperature can vary within this range during the pretreatment (paragraph 61).  The pH in the pretreatment may be maintained at about 0.5 to about 2.5, or any pH there between, where to achieve a pH within the specified range, generally about 0% to about 12% weight of acid on weight of solids must be added to the feedstock (paragraph 62).  Foody ‘475 also teaches that as will be understood by a person of skill in the art, the pretreatment reaction time will depend on the temperature and acid concentration in the pretreatment 
Regarding instant claim 1, step (iv), it is noted that the pretreated feedstock is processed, where there is limited washing and dilution of the pretreated feedstock composition, thus creating a processed pretreated feedstock composition.  The concentration of dissolved solids in the processed pretreated feedstock composition is at least about 50% of the concentration of dissolved solids in the preceding pretreated feedstock composition produced in step (iii).  Subsequently, the above processed pretreated feedstock composition (which is at least about 50% dissolved solids) is fed to an enzymatic hydrolysis step (i.e., step (v)). 
With regard to the wherein clause in claim 1 step (iv) concerning limiting washing and dilution of the pretreated feedstock composition (where the dissolved solids in the processed pretreated feedstock composition is at least about 50%), Foody ‘475 teaches that once the desired pretreatment reaction time has elapsed, the pretreatment reaction may be terminated by opening the reactor, which releases the steam pressure and rapidly cools the reactor contents, where the pretreated material may then be removed from the reactor by any appropriate means known in the art (e.g., conveying, exploding, dropping, or slurrying; paragraph 64).  

In view of the above, with regard to claim 1 step (iv) and claims 17 and 18, Foody ‘475 teaches that following pre-treatment, the pre-treated material is not further washed or diluted (i.e., washing or dilution of the pretreated feedstock composition is limited since no additional water is added to the composition prior to enzymatic hydrolysis).  That is, Foody ‘475 is interpreted where there is no separation step or washing step between the pretreatment and hydrolysis steps where washing and dilution of the processed pretreated feedstock composition is limited.
With regard to the amount of dissolved solids in the processed pretreated feedstock composition of claim 1 step (iv) and claims 13-16 and 22, Foody ‘475 teaches that the lignocellulosic feedstock within the reactor is at about 60% solids (paragraph 51).  Further, Foody ‘475 teaches that after pretreatment, the pretreated material may be a slurry at a solids concentration of about 20% (paragraph 67).  In view of the above where no additional liquid is washing or diluting the composition, 80% of the initial amount of solids material that is subsequently pretreated is dissolved solids, which would be approximately 48% solids (i.e., if there is 20% solids post treatment (12% of the original solids material), the remaining 80% that is sent to the enzymatic hydrolysis will be 
Additionally it is also noted that in MPEP § 2144.05(I), a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  
Further, as noted in MPEP § 2144.05(II)(A), generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Regarding claim 1, steps (iv) and (v), claims 6-8 and claim 27, Foody ‘475 teaches that the temperature of the enzymatic hydrolysis slurry may then be adjusted to a temperature within the optimum range for the activity of cellulase enzymes (i.e., generally, in the range of about 45 °C to about 55 °C, or any temperature there between is suitable for most cellulase enzymes; processing the pretreated feedstock) or that the temperature of the slurry may be higher for thermophilic cellulase enzymes (paragraph 68).  The temperature of the enzymatic hydrolysis slurry may be adjusted using any suitable method known in the art (paragraph 68).  Foody ‘475 teaches that the pH of the enzymatic hydrolysis slurry may also be adjusted to within the range of optimum pH for the cellulase enzymes used (i.e., generally, the pH of is adjusted to a pH of about 4.5 to about 5.5, or any pH there between; i.e., processing the pretreated feedstock by adjusting the pH) or 
Foody ‘475 also teaches that cellulase enzymes are added to the enzymatic hydrolysis slurry, where the process can be carried out with any type of cellulase enzymes, regardless of their source (paragraph 70).  Foody ‘475 also teaches that the cellulase enzyme dosage added to the enzymatic hydrolysis slurry is chosen to achieve a sufficiently high level of cellulose conversion, and that an adequate quantity of β-glucosidase (cellobiase) activity is also added to the mixture (paragraph 72).
Regarding claim 1, steps (v) and (vi), Foody ‘475 teaches that enzymatic hydrolysis continues for about 24 to about 250 hours, or any amount of time there between, depending on the degree of conversion desired where the resulting enzymatic hydrolysis slurry is an aqueous solution of glucose and xylose with lignin and other unconverted, suspended solids (paragraph 73).  The sugars are fermented to ethanol by yeast (paragraph 73).
Regarding claim 26, Foody ‘475 teaches that the cellulase enzyme dosage added to the slurry is chosen to achieve a sufficiently high level of cellulose conversion (e.g., an appropriate cellulase dosage can be about 5.0 to about 50.0 Filter Paper Units (FPU or 
With regard to claim 1, step (iv), claims 13, 14 and 22, in view of MPEP §§ 2144.05(I) and  2144.05(II)(A), if the concentration of the dissolved solids is critical or further limiting, Foody ‘475 does not explicitly teach the concentration of the dissolved solids in the pretreated composition that is utilized in claim 1, step (iv).
Further, with regard to claim 5, Foody ‘475 does not teach that the partial dewatering step is conducted with a screw press.
Further with regard to claim 19, Foody ‘475 does not teach that the dewatered aqueous solution from the soaking step is reused within the process.
Foody ‘934 teaches methods for processing lignocellulosic feedstocks to produce ethanol (paragraphs 10, 45, 56, 74 and 117).  Foody ‘934 teaches that the lignocellulosic feedstock (i.e., any type of plant biomass such as non-woody plant biomass, cultivated crops, agricultural residues and cellulosic waste material; paragraph 84) 
Regarding claim 1, step (iv), and claims 13, 14 and 22, Foody ‘934 teaches that pretreatment increases the susceptibility of the lignocellulosic feedstock to hydrolysis by cellulase enzymes (paragraph 106).  The pretreatment is carried out to hydrolyze the 
Foody ‘934 teaches the pretreatment is by reacting the acidified feedstock at a temperature between about 100 °C to about 280 °C, at a pH from about pH 0.4 to about pH 2.5 for about 5 seconds to about 60 minutes (paragraph 107).  The pretreated lignocellulosic feedstock is highly acidic and is neutralized prior to enzymatic hydrolysis and sugar fermentation (paragraph 113).  Foody ‘934 teaches that the enzymatic hydrolysis is then carried out with cellulase enzymes that hydrolyze the cellulose to glucose, where any cellulase may be used (paragraph 115).
It is also noted that Foody ‘934 teaches that it was known in the art that the term “membrane filtration” refers to any process of filtering a solution with a membrane that is suitable for concentrating a solution (paragraph 94).  Foody ‘934 teaches that included in this definition are microfiltration, which employs membranes of a pore size of 0.05-1 microns for the removal of particulate matter; ultrafiltration, which employs membranes with a cut-off of 500-50,000 mw for removing large soluble molecules; and reverse osmosis using nanofiltration membranes to separate small molecules from water 
Foody ‘934 teaches that for enzymatic hydrolysis, neutralized, cooled pretreated slurry consisted of 4.5% undissolved solids, where the undissolved solids consisted of 55% cellulose (paragraph 137; i.e. the slurry consisted of 95.5% dissolved solids).  In view of the above, it would have been within the purview of one of ordinary skill in the art to maximize the pretreatment of the lignocellulosic materials to obtain dissolved solids (e.g. fermentable pentose sugars) of at least 50%, 55%, 65% or up to 100%, since the art recognizes that in order to obtain accessible cellulosic substrates for use in enzymatic hydrolysis, Foody ‘934 teaches that pretreatment is designed to carry out almost complete hydrolysis of the hemicellulose and a small amount of conversion of cellulose to glucose, where cellulose is hydrolyzed to glucose, which is interpreted as making in available up to 100% dissolved solids in the pretreated lignocellulosic material utilized in the enzymatic hydrolysis of Foody ‘475.  
Penttila teaches similar fermentation methods of converting lignocellulosic materials to ethanol (paragraph 2).  Penttila teaches high hydrolysis rate and high concentrations are obtained by starting the hydrolysis (i.e., enzymatic hydrolysis) at high raw material consistency (paragraph 17).  The amount of enzymes needed is decreased due to reduced end product inhibition and lower need for beta-glucosidase (paragraph 18). 
Penttila teaches that during a filtration step, the fibrous material has an increased concentration of cellulose compared to the raw material since a considerable part of the hemicelluloses have been dissolved in the aqueous phase (paragraph 46). The 
Penttila additionally teaches that it was known in the art to carry out such methods to produce ethanol can be carried out using unwashed steam pre-treated material containing the hemicellulose fraction (i.e., the material with no separation of hemicellulose fraction, and with no washing; paragraph 76).  
With regard to claims 5 and 19, Foody ‘934 teaches that prior to the step of pretreating the lignocellulosic feedstock is pressed, leached, or a combination thereof to produce a leachate and wherein the leachate is combined with one or more than one soluble inorganic salt stream obtained from the pretreated feedstock, the neutralized feedstock, the sugar stream, or a combination thereof to produce a combined salt stream (paragraph 48; claim 21).  
Additionally, Penttila teaches that filtration can be carried out using filter presses or other conventional separation methods (paragraph 46).  
Regarding claims 5 and 19, it would have been within the purview of one of ordinary skill in the art to utilize a screw press or filtration press to partially dewater the feedstock since Foody ‘934 and Penttila teach that prior to the step of pretreating, the lignocellulosic feedstock can be pressed, where such equipment (e.g., a screw press, filtration presses) were known in the art.
It is further noted that it would have been within the purview of one of ordinary skill in the art to utilize known methods in the art to concentrate solutions by known techniques 
With regard to claim 19, Foody ‘934 teaches that inorganic salts may be removed from the lignocellulosic feedstock prior to pretreatment by washing, leaching, or a combination thereof to produce a liquid stream or “leachate” (paragraph 120; i.e., such a removal process is interpreted as a soaking and dewatering step).  This process involves contacting the lignocellulosic feedstock with water for two minutes or longer, and then separating the solids from the aqueous phase, which decreases the acid requirement for pretreatment, and decreases costs, and degradation of xylose, in the pretreatment process (paragraph 120).  
After leaching, the aqueous solution containing salts (the “leachate”) contains potassium and other salts and trace elements that may be of value for subsequent use, where the leachate may be concentrated by evaporation or filtered through a reverse osmosis membrane to remove the water or subjected to reverse osmosis and evaporation (paragraph 121).  The leachate may be subsequently clarified by microfiltration, plate and frame filtration or centrifugation (paragraph 121).  In view of the above, it would have been within the purview of one of ordinary skill in the art to recycle (reuse) the water removed from the leachate and put back into the process since Foody ‘934 teaches that such subprocesses are utilized to recover value added products (e.g. salts, water).
In view of the teachings for the cited references, a person of ordinary skill in the art would have been motivated to pretreat the lignocellulosic material via acid hydrolysis 
A person of ordinary skill in the art would have had a reasonable expectation of success in pretreating the lignocellulosic material via acid hydrolysis in Foody ‘475 to completion (i.e., limiting washes or dilution of the feedstock) since Foody ‘475 teaches that such dilution or washing is not needed, Foody ‘934 teaches obtaining greater than 50% dissolved solids including the use of concentration techniques, while Penttila teaches that washing is not needed and provides additional technique to increase dissolve solids content within the treated feedstock.  Further, the combination of the references would provide an advantage to the Foody ‘475 process by processing the 
It is additionally noted that with regard to the order of steps, the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
In view of this, precedential CCPA case law holds that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)) (see also MPEP § 2144.04 (IV)(c)). 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 
Response to Arguments
Applicant's arguments are moot in view of the new rejection, above.
It is additionally noted that the cited art teaches known techniques, steps and equipment for processing pretreated feedstock compositions.  With regard to Applicant’s arguments concerning the limited washing and dilution of the pretreated feedstock (Reply, page 9), they are not persuasive since a person of ordinary skill in the art concerned with maximizing yield would consider the advantages and disadvantages of the expenditure of resources of keeping the dissolved solids at approximately 50% via limiting the amount 
As noted in the above action, a person of ordinary skill in the art is aware of techniques taken during pretreatment that will limit addition of water or limit further dilution.  For example, as described in Foody ‘475, after the pretreatment reaction, the pretreated material may then be removed from the reactor by any appropriate means known in the art (e.g., conveying or dropping; paragraph 64), which do not entail the addition of a water or dilution of the treated feedstock.  Further, Foody ‘475 teaches additional elements (i.e., slurry adjustment, temperature and pH adjustment) that in view of the term “may” are interpreted as optional elements.  Foody ‘475 then teaches that as familiar to those skilled in the art, enzymatic hydrolysis is then carried out using cellulase enzymes, with the pH and temperature of the hydrolysis chosen so as to be compatible with the enzyme, and could somewhat vary (paragraph 70).  As noted in the above rejection, Foody ‘475 teaches that following pretreatment, the pretreated feedstock composition is not further washed or diluted from pretreatment to enzymatic hydrolysis since no additional water is added to the composition during these steps.  Foody ‘475 is interpreted where there is no separation step or washing step between the pretreatment and hydrolysis steps where even if the pretreated feedstock composition is slurried for efficient handling or pH adjustment, the washing and dilution of the processed pretreated feedstock composition is still “limited.”
With regard to Applicant’s arguments concerning the limited washing and dilution of the pretreated feedstock to keep the dissolved solids at least 50% (Reply, page 9), they are not also persuasive in view of the above, where a person of ordinary skill in the art 
As noted in the rejection, removal of water via known processes such as filtration pressing, and micro-ultrafiltration or other conventional separation methods are well known in the art (e.g., Foody ‘934, paragraphs 94 and 97, claim 10; Penttila, paragraph 47).  Based on the teachings in the art, a person of ordinary skill in the art is cognizant of the issues of addition (i.e., dilution) or removal of water from a processed batch of pretreated biomass prior to and during enzymatic hydrolysis and will make adjustment by balancing process efficiency and process cost-benefits.  
Further, with regard to surprising results (Reply, page 9), this is not persuasive since in view of the cited references utilizing known alternative pretreatment methods in view of process management, such results of providing yield results comparable to 
It is noted that “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id.  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id., 82 USPQ2d at 1396 (see MPEP § 2141.03).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 C.F.R. § 3.73(b). 
See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
It is further noted that the following double-patenting rejections will not be held in abeyance.  See 37 CFR § 1.111(b), which allows that some objections may be held in abeyance but includes no provision for holding rejections in abeyance.  Section 1.111(b) 

Claims 1, 3, 4, 10-16, 18, 20-24, 26 and 27 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5, 7 and 20-22 of co-pending Application No. 15/550,582.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  It is noted that co-pending Application No. 15/550,582 has been recently allowed.  Once the issue fee is paid and the numbered patent issued, this rejection will be non-provisional.  This rejection is maintained.
Co-pending Application No. 15/550,582 claim 1 is directed to a process for producing ethanol from lignocellulosic biomass that comprises (a) adding acid to lignocellulosic biomass to produce acidified lignocellulosic biomass, the acid comprising at least one of sulfur dioxide and sulfurous acid, (b) pretreating said acidified lignocellulosic biomass to produce a pretreated biomass composition comprising cellulose and xylose, the pretreating conducted in a pressurized pretreatment reactor at 
Dependent claim 4 reads on instant claims 1, 3, 4, 21, 23 and 24.
Dependent claim 5 reads on instant claim 12.
Dependent claim 6 reads on instant claim 26 and 27.
Dependent claim 7 reads on instant claim 11.
Dependent claim 17 reads on instant claim 10.
Dependent claim 20 and 32 reads on instant claim 18.
Dependent claims 21 and 33 reads on instant claims 1, 13, 14 and 22.
Dependent claim 22 reads on instant claims 15 and 16.
It is noted that claim 1 of co-pending Application 15/550,582 is a species claim to instant claim 1 since co-pending Application 15/550,582 claim 1 is directed to narrower limitations with regard to specific dissolved solids, the use of a pretreatment reactor with temperature and pH and a recycling of the sulfur components.  

As indicated in MPEP § 2132.02, “A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus.”  The species in that case will anticipate the genus.  In re Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960); In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989).  
Thus, claim 1 of co-pending Application No. 15/550,582 fully encompasses the limitations of the instant claims, therefore a one-way determination of obviousness double patenting has been established.
It is noted that instant claim 1 is a species claim of co-pending Application 15/550,582 since instant claim 1 is directed to narrower limitations with regard to soaking and dewatering the feedstock and that the feedstock is processed by limiting washing and dilution of the feedstock prior to enzymatic hydrolysis. 
Therefore, in light of the above, the limitations within instant claim 1 are narrower in comparison to the limitations of co-pending Application 15/550,582 claim 1; thereby instant claim 1 is a species claims and anticipates co-pending Application 15/550,582 claim 1 (see the above paragraphs regarding MPEP § 2132.02; expressly incorporated herein).
Thus, instant claim 1 fully encompasses the limitations of claim 1 of co-pending Application No. 15/550,582, therefore a one-way determination of obviousness double patenting has been established.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Arguments
With regard to Applicant’s argument concerning the provisional rejection to co-pending Application No. 15/550,582 and the new amendments to claim 1 (Reply, page 10), this has not been found persuasive since as noted above, co-pending Application No. 15/550,582 broadly considers the concentration of dissolved solids in view of limited washing and dilution of the feedstock in claim 1 (i.e., instant claim 1 is a species claim of a broader method of producing ethanol which does not exclude such narrow limitations with regard limiting washing and dilution of the feedstock).
Accordingly, the rejection has been maintained.

Conclusion

No claims are allowed.  No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:30 AM to 6:00 PM, Eastern Time.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla
Examiner, Art Unit 1653



/Soren Harward/Primary Examiner, Art Unit 1631